IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Matthew B. Baillie,                       :
                  Petitioner              :
                                          :
             v.                           : No. 1 C.D. 2016
                                          : Submitted: June 17, 2016
State Civil Service Commission            :
(Pennsylvania Department of               :
Transportation),                          :
                    Respondent            :

BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE DAN PELLEGRINI, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                FILED: August 26, 2016

             Matthew B. Baillie, pro se, petitions for review of an adjudication of
the State Civil Service Commission (Commission) sustaining the three-day
suspension imposed by his employer, the Pennsylvania Department of
Transportation (Appointing Authority).       The Commission found that Baillie
violated a specific directive issued by his supervisor to seek assistance, when
necessary, from her and not from his prior supervisor. Baillie contends he merely
responded to a request of his prior supervisor and in finding to the contrary, the
Commission misconstrued the evidence. Accordingly, it erred in holding that the
Appointing Authority met its burden of proof. Discerning no merit to these claims,
we affirm.
             Baillie worked as a supervisor in the Appointing Authority’s materials
management help desk. On October 10, 2014, his supervisor, Amanda Weaver,
issued the following written direct order to him:
              This is a direct order that you are not to contact Bill Gipe for
              assistance unless otherwise instructed by your direct supervisor
              or someone in your direct chain of command. Any and all
              questions, comments, concerns, and/or issues should be
              directed to me or someone else in your chain via standard chain
              of command procedures. Your failure to follow this order may
              result in discipline, up to and including dismissal. Do you
              understand?

Supplemental Reproduced Record at 157b (S.R.R. __).1 On November 17, 2014,
Baillie was suspended without pay for three days for violating this direct order.
The notice of suspension advised Baillie that it was a final warning and any future
violation would result in termination. Pursuant to the Civil Service Act,2 Baillie
appealed to the Commission.
              At the April 2, 2015, hearing on Baillie’s appeal, the Appointing
Authority presented the testimony of Weaver. She explained that prior to July
2014, William Gipe was Baillie’s immediate supervisor. On July 7, 2014, Barry
Williams, the division chief, announced that Gipe would be on special assignment
for six months and that Weaver would be the acting management analyst manager
through January 31, 2015. As acting manager, Weaver was appointed Baillie’s
immediate supervisor. She reported to Barry Williams, who reported to Diane
Chamberlain, the director.
              When Weaver assumed her new duties as acting manager, she
informed the unit, including Baillie, that Gipe would not be available and that all
questions should be directed to her. Nevertheless, on at least five occasions Baillie
contacted Gipe, not her. When she learned of this, Weaver reminded Baillie that

1
  We cite to the supplemental reproduced record submitted by the Appointing Authority because
the pages of the reproduced record submitted by Baillie are not numbered.
2
  Act of August 5, 1941, P.L. 752, as amended, 71 P.S. §§741.1 – 741.1005.


                                             2
questions should be directed to her, not Gipe. When Baillie continued to direct
questions to Gipe, she issued the above-referenced written order, which she hand-
delivered to Baillie on October 10, 2014. They both signed and dated it. Baillie
did not ask any questions.
            On October 23, 2014, Gipe informed her that Baillie had contacted
him the day before to discuss “a question about the material numbers within that
publication that needed to be revised in some manner.” Notes of Testimony
(N.T.), April 2, 2015, at 31; S.R.R. 31b. Although Weaver had been in the office
on October 22, 2014, Baillie did not address the question to her or request
permission to speak to Gipe. If Baillie had been unable to reach her, Weaver
testified that he should have contacted a person in his immediate chain of
command, i.e., Williams or Chamberlain.
            Believing Baillie’s contact with Gipe violated her direct order,
Weaver contacted Sara Landrigan, a human resource analyst. Baillie was issued a
pre-disciplinary conference notice, and at that conference Baillie admitted that he
received the direct order and, nonetheless, spoke with Gipe on October 22, 2014.
            Gipe testified next. As of the date of the hearing, he supervised both
Weaver and Baillie. During the time period relevant to Baillie’s appeal, Gipe
explained that he was on special assignment and not in Baillie’s chain of
command. That chain of command consisted of Weaver followed by Williams and
Chamberlain. Gipe testified that Baillie telephoned him on October 22, 2014,
about “a catalog used for purchasers or requesters to obtain publications and the
material number was still appearing in that catalog. And he wanted to know why it
was still appearing in the catalog.” N.T., 4/2/2015, at 54; S.R.R. 54b. By e-mail,




                                        3
Gipe responded to Baillie’s question and stated that further questions should be
directed to Weaver. He copied Weaver on the e-mail.
             On cross-examination, Baillie asked Gipe about the conversation of
October 22, 2014. Gipe stated that when Baillie telephoned him on October 22,
2014,

             we reached out to IES [Integrated Enterprise System]. Jennifer
             Duvall is an employee of IES. Subsequently from that phone
             message, she contacted me.

N.T., 4/2/2015, at 59; S.R.R. 59b. Duvall left a voicemail with Gipe. On October
27, 2014, Gipe sent Baillie an e-mail about Duvall’s explanation of the catalog
problem as follows:

             [T]he Plant Specific Material status field in the Material Master
             triggers whether a material will appear in the SRM catalog.
             “03” triggers inclusion. A nightly batch program picks up the
             materials that have this designation and adds them to the
             catalog and similarly removes others that no longer have it. She
             admitted that there are times when the batch program fails but
             indicated she has checked it and it has been running without
             problems.

Id. at 164; S.R.R. 164b.
             Sara Landrigan, of human resources, also testified for Employer. She
participated in the decision to have Weaver issue a written direct order to Baillie
about his contacts with Gipe. After Weaver reported Baillie’s violation of the
order, Landrigan investigated and held a pre-disciplinary conference with Baillie.
He acknowledged the direct order but stated that he did not recall telephoning
Gipe.   After Landrigan showed him Gipe’s October 27, 2014, e-mail, he
acknowledged calling Gipe. The next day, however, Baillie contacted Landrigan



                                         4
and told her that he telephoned Gipe on October 24, 2014, when both Weaver and
Williams were out of the office.
             Landrigan held a second conference with Baillie. She asked Baillie if
he was able to contact Weaver and Williams when they were out of the office. He
stated that he could have called them on their cellphones.        After the second
conference, Landrigan determined that Baillie telephoned Gipe on October 22,
2014, not two days later as he now claimed. She also concluded that the date of
the call was irrelevant because Baillie could have called Weaver and Williams on
their cellphones.
             After the Appointing Authority rested, Baillie called Gipe back to the
stand and asked him about an e-mail of October 10, 2014. On that date, Gipe had
sent Baillie an e-mail requesting they discuss the “Material Status on P[enn]DOT
Items.” S.R.R. 179b. Weaver and Williams were copied on this e-mail. As to
what needed to be discussed, Gipe attached an e-mail from Tarasa Hill to several
other employees, not Baillie, stating that Gipe should be able to provide
information on “the use of P2 for PennDOT.” S.R.R. 179b. Also attached was an
e-mail from Duval requesting assistance because “[w]arehouse catalog 7869 has
way too many items showing that are not Forms and Pubs because the materials
have a ‘P2’ status and are not designated as ‘02’ for non-catalog extraction.”
S.R.R. 180b. Neither Baillie nor Gipe were original recipients of this e-mail.
             Baillie asked Gipe if Baillie’s call to him on October 22, 2014, could
have been in response to this October 10, 2014, e-mail. Gipe agreed that both e-
mails involved a catalog, but Gipe also stated that “I can’t recall whether it’s the
same issue or not.” N.T., 4/2/2015, at 118; S.R.R. 118b.




                                         5
              Baillie was sworn-in and given an opportunity to present testimony.
Id. at 123; S.R.R. 123b. He did not offer a narrative about the matters that led to
his suspension. Rather, he testified only as necessary to have his exhibits admitted
into evidence.
              The Commission upheld Baillie’s suspension because Baillie
telephoned Gipe with a work question in violation of the written order. It rejected
Baillie’s claim that his call of October 22, 2014, responded to Gipe’s e-mail of
October 10, 2014, for the stated reason that the various e-mails addressed unrelated
topics and contained different contact names.
              Baillie petitioned for this Court’s review and raises four issues. 3 First,
he argues that the Commission’s factual findings are inaccurate. Second, he argues
that the Commission incorrectly found that the October 10, 2014, e-mail did not
prompt Baillie’s call to Gipe on October 22, 2014. Third, he argues that the
Commission did not adjudicate with impartiality. Fourth, he contends that the
Commission erred in holding that the Appointing Authority met its burden of
proof.
              We begin with a review of the applicable law. Section 803 of the
Civil Service Act states that a civil service employee may be suspended from
employment for “good cause.” 71 P.S. §741.803.4 The Commission’s regulation
states that “good cause for suspension” includes the following:


3
   Our scope of review considers whether the findings of fact are supported by competent
evidence, whether errors of law were committed or whether constitutional rights were violated.
Ellerbee-Pryer v. State Civil Service Commission, 803 A.2d 249, 253 n. 1 (Pa. Cmwlth. 2002).
Our standard of review is deferential on factual findings and is de novo on matters of law. Pinto
v. State Civil Service Commission, 912 A.2d 787, 793 (Pa. 2006).
4
  Section 803 provides:
(Footnote continued on the next page . . .)
                                               6
               (1) Insubordination.
               (2) Habitual lateness in reporting for work.
               (3) Misconduct amounting to violation of law, rule or lawful
               and reasonable Departmental orders.
               (4) Intoxication while on duty.
               (5) Conduct either on or off duty which may bring the service
               of the Commonwealth into disrepute.
               (6) Similar substantial reasons.

4 Pa. Code §101.21(a). In a suspension, the appointing authority has the “burden
of establishing that the employee was suspended for good cause.” Hargrove v.
Pennsylvania State Civil Service Commission, 851 A.2d 257, 260 (Pa. Cmwlth.
2004).
               In a hearing, “the Commission is the sole fact-finder.” Perry v. State
Civil Service Commission (Department of Labor and Industry), 38 A.3d 942, 948
(Pa. Cmwlth. 2011). As such, the Commission is the exclusive arbiter of witness
credibility and conflicts in the evidence. This Court “will not reweigh the evidence

(continued . . .)
        An appointing authority may for good cause suspend without pay for disciplinary
        purposes an employe holding a position in the classified service. Suspensions,
        including suspensions pending internal investigation, shall not exceed sixty
        working days in one calendar year; however, suspensions pending investigation
        by external agencies may be maintained up to thirty working days after
        conclusion of the external investigation. No person shall be suspended because of
        race, gender, religion or political, partisan or labor union affiliation. What shall
        constitute good cause for suspension may be stated in the rules. An appointing
        authority shall forthwith report to the director in writing every suspension,
        together with the reason or reasons therefor, and shall send a copy of such report
        to the suspended employe. Such report shall be made a part of the commission's
        public records.
71 P.S. §741.803.


                                                 7
or substitute our judgment even though we might have reached a different factual
conclusion.” Id. We review the Commission’s decision in the light most favorable
to the prevailing party. Id.
             In his first issue, Baillie asserts that Findings of Fact Nos. 12 and 13
are inaccurate and No. 17 is irrelevant. The relevant findings follow:

             12. On October 10, 2014, Weaver issued [Baillie] a written
             directive stating he was not to contact Gipe for work related
             issues unless otherwise instructed by an employee within his
             chain of command. He was advised that failure to follow the
             directive could result in discipline “up to and including
             dismissal.”
             13. On October 22, 2014, [Baillie] directly contacted Gipe to
             discuss a work related issue. Nobody in [Baillie’s] chain of
             command had directed [him] to contact Gipe.
                                             ***
             17. After the [Pre-Disciplinary Conference, Baillie] provided
             additional information.
             18. On November 7, 2014, [Baillie] attended a second [Pre-
             Disciplinary Conference].

Commission Findings of Fact Nos. 12, 13, 17 and 18. S.R.R. 168b-69b (internal
citations omitted).
             Baillie argues that Finding No. 12 mischaracterizes Weaver’s written
order because it did not contain the language “work-related issues.” S.R.R. 168b.
The Appointing Authority counters that the Commission’s characterization of the
direct order does not impact the question of whether Baillie violated this order. In
any case, it argues that the written order that Baillie not contact Gipe “for
assistance” implicitly referred to “work-related issues.” We agree.



                                         8
             The Commission did not mischaracterize the scope of the direct order
in Finding of Fact No.12. The direction not to contact Gipe for assistance without
permission logically referred to a work matter. It is, in any case, not relevant to the
Commission’s adjudication.
             Baillie challenges Finding No. 13 because it does not detail his claim
that his telephone call to Gipe responded to Gipe’s earlier e-mail to him. The
Appointing Authority responds that the omission was intentional because the
Commission did not accept Baillie’s version of what prompted his call to Gipe, as
was its prerogative.      In support it cites Borough of East McKeesport v.
Special/Temporary Civil Service Commission of the Borough of East McKeesport,
942 A.2d 274, 283 (Pa. Cmwlth. 2008) (holding that the Commission, as
factfinder, resolves conflicts in the evidence).
             Here, the Commission fully addressed, and rejected, Baillie’s claim
that his contact to Gipe on October 22, 2014, was only in response to Gipe’s earlier
e-mail. Gipe testified that he was unsure if the e-mails involved the issue on which
Baillie called him, and Baillie did not testify on the content of the e-mails. Baillee
did not correlate them to his call to Gipe on October 22, 2014. We reject Baillie’s
claim that Finding No. 13 is inaccurate.
             On Finding No. 17, Baillie argues that there were two pre-disciplinary
conferences, and he only provided additional information after the second one. He
contends that the placement of Finding No. 17 before Finding No. 18, which refers
to the second pre-disciplinary conference, implies his evidence was submitted after
the first conference. However, the only information Baillie submitted after the first
conference was a “lengthy written response” to Landrigan. Baillie Brief at 25.




                                           9
             Whether Baillie submitted additional evidence after the first or second
conference has no impact on the essential question, which is whether he violated a
direct order. Moreover, Landrigan testified that after the first conference Baillie
submitted information asserting that Weaver and Williams were not in the office
on October 24, 2014, which necessitated his call to Gipe. N.T., 4/2/2015, at 76;
S.R.R. 76b. This new claim prompted her to schedule a second conference.
Landrigan’s testimony fully supports Finding No. 17, and we reject Baillie’s
challenge to it.
             In his second issue, Baillie argues that the Commission erred in
concluding the October 10, 2014, e-mail was not related to his October 22, 2014,
telephone call to Gipe. Baillie argues the Commission may not have been able to
follow the complexities of the case. Its finding that the e-mails were unrelated is
unsupported by the evidence. The Appointing Authority responds that Baillie
presented no evidence to explain how the e-mails were related to his phone call to
Gipe. The e-mails have different subject lines, have different content and were
sent to different recipients.
             In making this argument, Baillie does not address the specific content
of the two e-mails or explain, using the actual language in the e-mails, how the e-
mails are connected to his later call to Gipe. Instead, Baillie states that in the
months leading to the October call there “had been additional automation of the
data loads for new material set up and for maintenance of existing data.” Baillie
Brief at 26-27. Further, Gipe and Duvall did not understand the full impact of the
changes, which resulted in corruption of the existing data. “Although it can’t be
known for certain, it is likely that [Gipe] and [Duvall] had become aware of a data
problem which was the impetus for [Gipe’s] email of October 10, 2014.” Baillie


                                        10
Brief at 27. There is no record evidence to support this narrative. Pointedly, Baillie
declined to testify, which was his opportunity to make this narrative part of the
record evidence.
              There is no reason to infer that the Commission did not understand
Baillie’s argument. The Commission specifically noted Baillie’s contention “that
his contact with Gipe was in response to an October 10, 2014 email chain.”
Commission Adjudication at 9; S.R.R. 173b. It rejected Baillie’s contention by
reading the e-mails, which “refer to completely unrelated topics, do not contain the
same contact names, and do not include the same information.” Id. at 10; S.R.R.
174b. We reject Baillie’s second claim of error.
              In his third issue, Baillie argues that the Commission suppressed his
efforts to introduce relevant evidence. Baillie questioned Weaver on her training
and experience, eliciting testimony that she had not taken a required management
training course and had no experience supervising employees of Baillie’s pay
grade. The Appointing Authority objected to his line of questioning on grounds of
relevancy, and the Commission sustained the objection. Baillie argues Weaver’s
competency was relevant to whether he was suspended for good cause.                       The
Appointing Authority responds that Weaver was Baillie’s supervisor, and even if
Baillie believed Weaver to be incompetent, he was required to follow all
reasonable orders. We agree. The Commission did not err in sustaining the
Appointing Authority’s relevancy objection. The only issue was whether Baillie
violated a direct order, not Weaver’s qualifications.5

5
 As an aside, Baillie could have challenged Weaver’s directive as unreasonable, but he did not
do so. In any case, Weaver did not issue this order unilaterally but only after consulting with
Landrigan and Chamberlain. N.T., 4/2/2015, at 69; R.R. 69b. Landrigan assisted in drafting the
order. This evidence supports the reasonableness of the order.


                                              11
              In his final issue, Baillie argues that the Commission erred in
concluding that his suspension was for good cause.           In this regard, Baillie
reiterates his first argument, i.e., that the Commission expanded the scope of the
direct order. Further, because the Commission did not address his argument about
the October 10, 2014, e-mail until the very end of its adjudication, this shows bias.
We have already addressed, and rejected, his contention about the “scope” of the
direct order. The order in which the Commission addressed his claims in its
adjudication is irrelevant and does not support an inference of bias. We reject this
contention.
              For all the above-stated reasons, we affirm the Commission’s
adjudication.

                                   ______________________________________
                                   MARY HANNAH LEAVITT, President Judge




                                         12
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Matthew B. Baillie,                    :
                  Petitioner           :
                                       :
            v.                         : No. 1 C.D. 2016
                                       :
State Civil Service Commission         :
(Pennsylvania Department of            :
Transportation),                       :
                    Respondent         :

                                  ORDER

            AND NOW, this 26th day of August, 2016, the order of the State Civil
Service Commission, dated December 2, 2015, in the above-captioned matter is
hereby AFFIRMED.

                                 ______________________________________
                                 MARY HANNAH LEAVITT, President Judge